Opinion issued March 24, 2020




                                        In The

                                 Court of Appeals
                                        For The

                             First District of Texas
                               ————————————
                                 NO. 01-20-00170-CV
                               ———————————
                IN RE BRANDON PAREE CHRISTOPHER, Relator



             Original Proceeding on Petition for Writ of Habeas Corpus


                             MEMORANDUM OPINION

          Relator, Brandon Paree Christopher, has filed a petition for writ of habeas

corpus.1 We deny the petition. See TEX. R. APP. P. 52.3(k)(1)(A), (g); TEX. R. APP.

P. 9.4.




1
          The underlying case is Shelita Denedra Mosley v. Brandon Paree Christopher,
          Cause no. 2006-18875, pending in the 309th District Court of Harris County,
          Texas, the Honorable Linda Marie Dunson presiding.
                                PER CURIAM

Panel consists of Justices Keyes, Lloyd, and Hightower.




                                        2